DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-2 and claims 1-10) in the reply filed on 12/3/2021 is acknowledged. Applicant canceled non-elected claim 11.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "removing a part of the silicon layer, as an element isolation region, to form a trench for division of the silicon layer; and forming a plurality of circuit elements that each comprise at least a part of the silicon layer other than the element isolation region, and which are isolated from each other by the element isolation region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yonchara et al. (Patent No. US 6,656,271 B2) discloses preparing a first member which has a monocrystalline semiconductor layer on a semiconductor substrate with a separation layer arranged therebetween with a semiconductor wafer as the raw material, transferring the monocrystalline semiconductor layer onto a second member which comprises a semiconductor wafer after separating the monocrystalline semiconductor layer through the separation layer.
Kuwahara et al. (Patent No. US 6,284,628 B1) discloses a method of recycling a delaminated wafer produced as a by-product in producing an SOI wafer according to a hydrogen ion delaminating method in which FZ wafer is used as a bond wafer by reprocessing it for reuse as a silicon wafer wherein polishing of the delaminated wafer for removing of a step in the peripheral part of the delaminated wafer and heat treatment in a reducing atmosphere containing hydrogen are at least conducted as the reprocessing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878